UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6590


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ERIC L. JACKSON, a/k/a Tango,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:01-cr-00004-JPB-MJA-1)


Submitted: November 17, 2020                                Decided: November 20, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric L. Jackson, Appellant Pro Se. Jeffrey Akira Finucane, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric L. Jackson appeals the district court’s order denying his motion for a sentence

reduction under § 404 of the First Step Act of 2018 (“First Step Act”), Pub. L. No. 115-

391, 132 Stat. 5194, 5222. Although it found Jackson eligible for relief, the court exercised

its discretion and declined to reduce Jackson’s term of imprisonment. In so doing, the court

accurately described the procedural history and applicable law; evaluated the relevant 18

U.S.C. § 3553(a) factors and Jackson’s arguments in favor of a reduction; and explained

its reasons for denying the motion. On this record, we discern no abuse of the court’s

considerable discretion. See United States v. Jackson, 952 F.3d 492, 495-97 (4th Cir. 2020)

(reviewing decision on First Step Act motion for abuse of discretion). Accordingly, we

affirm for the reasons stated by the district court. United States v. Jackson, No. 5:01-cr-

00004-JPB-MJA-1 (N.D.W. Va. Apr. 14, 2020). We deny Jackson’s motions for the

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2